Exhibit 10.43
August 29, 2008
     Re: Lump Sum Payment Incentives
Dear Jocelyn,
     In consideration of your services, efforts, dedication and high quality
work, and with the understanding that your services are key to the successful
completion of a series of transactions with Roosevelt Management Company, LLC,
Irwin Home Equity Corporation (“Company”) and Irwin Financial Corporation would
like to offer you the opportunity for payment of a series of Lump Sum Payment
Incentives, as described in this letter.
     In order to encourage you to remain employed with the Company through
August 31, 2008, the Company will pay you a First Lump Sum Payment in the gross
amount of $25,000 (less normal deductions required by law). This payment would
be in addition to your regular compensation. In order to earn the First Lump Sum
Payment, you would have to be actively employed with the Company on August 31.
Payment would take place on the first payroll date after August 31.
     In order to encourage you to remain employed with the Company through the
“Second Closing” as defined and described in a certain Asset Purchase Agreement
dated July 18, 2008 by and among Roosevelt Management Company, LLC, Irwin Union
Bank and Trust Company, and Irwin Home Equity Corporation, the Company will pay
you a Second Lump Sum Payment in the gross amount of $37,500 (less normal
deductions required by law). This payment would be in addition to your regular
compensation. In order to earn the Second Lump Sum Payment, you would have to be
actively employed with the Company through the date of said Second Closing, or
through October 31, 2008, whichever is earlier. Payment would take place on the
first payroll date after the Second Closing or after the earlier payment date
occurs.
     In order to encourage you to remain employed with the Company through the
closing date of a platform purchase transaction to be entered into by and among
the same parties noted above, the Company will pay you a Third Lump Sum Payment
in the gross amount of $62,500 (less normal deductions required by law). This
payment would be in addition to your regular compensation. In order to earn the
Third Lump Sum Payment, you would have to be actively employed with the Company
on the date of such platform purchase transaction closing. Payment would take
place on the first payroll date after said platform transaction closes.
     Eligibility for the Lump Sum Payment Incentives is subject to your
agreement to the terms described in this letter, which will be evidenced by your
signing and dating a copy of this letter and returning it to us as described
below.

 



--------------------------------------------------------------------------------



 



     This letter agreement is intended to constitute a contract between you and
the Company, subject to the terms and conditions set forth herein. However, we
do want to make it clear to you that, in signing this letter, you are not making
a legal commitment to remain employed with the Company through the above date.
We realize that you will make your own decision about that and that your
decision to remain with the Company will depend on your own personal
circumstances. This letter agreement does not alter your status as an at-will
employee of the Company and it is not an offer or a confirmation of employment
for any definite period of time. The Company, however, agrees that it will
terminate your employment before payment of the third lump sum payment only for
“cause”. “Cause” is defined as: (i) conviction of a felony or any crime
involving dishonesty or violence; (ii) willful negligence in the performance of
your assigned duties or the willful commission of any act that causes
substantial or material harm to the Company; or (iii) material insubordination
or refusal to comply with any reasonable request of the Board of Directors
relating to your duties.
     If at any time the Company were to terminate your employment without Cause,
the Company agrees to pay you any balance of the three lump sum payments not yet
paid. The Company also agrees to pay you, or your estate, any balance of the
three lump sum payments not yet paid in the event (i) you should begin
employment with Roosevelt Management Company LLC, or you should die, prior to
the closing of the platform purchase transaction, and (ii) the transaction
actually occurs. Such payment will be made within 15 days of the closing.
     We do want to make this commitment to you in the hope that it will
encourage you to remain with the Company through the dates and events described
in this letter. All terms of this letter are subject to applicable banking laws
and regulations.
     With the above in mind, our agreement is as follows:
1. The Company agrees that if you are actively employed with the Company through
August 31, 2008, you will receive a First Lump Sum Payment of $25,000 (less
normal deductions required by law). Payment will occur on the September 15
payroll date. In order to earn the First Lump Sum Payment, you would have to be
actively employed with the Company on August 31 .
2. The Company agrees that if you are actively employed with the Company on such
date as coincides with the “Second Closing” as defined and described in a
certain Asset Purchase Agreement dated July 18, 2008 by and among Roosevelt
Management Company, LLC, Irwin Union Bank and Trust Company, and Irwin Home
Equity Corporation, or through October 31, 2008, whichever is earlier, the
Company will pay you a Second Lump Sum Payment in the gross amount of $37,500
(less normal deductions required by law). Payment will occur on the first
regularly scheduled payroll date following the occurrence of such Second
Closing, or after the earlier payment date occurs. In order to earn the Second
Lump Sum Payment, you would have to be actively employed with the Company on
such Second Closing date or October 31 2008, whichever earlier occurs. We each
acknowledge that the Second Lump Sum Payment might be made prior to the First
Lump Sum Payment.

 



--------------------------------------------------------------------------------



 



3. The Company agrees that if you are actively employed with the Company on such
date as coincides with the closing of a platform purchase transaction whereby
Roosevelt Management Company, LLC will acquire certain assets, and hire certain
employees of the Company, the Company will pay you a Third Lump Sum Payment in
the gross amount of $62,500 (less normal deductions required by law). Payment
will occur on the first regularly scheduled payroll date following the
occurrence of such platform purchase transaction closing. In order to earn the
Third Lump Sum Payment, you would have to be actively employed with the Company
at the time of the platform purchase transaction closing date.
4. In consideration of the offer contained in this letter agreement, you agree
that during your remaining employment with the Company (which, as stated above,
will remain at all times at-will employment), you will work to the best of your
abilities to perform your assigned duties.
5. The Company agrees that upon your acceptance of this offer, the Company will
extend the time for exercise of your stock options, awards and PUP grants,
following termination of your employment, by 24 months, on the condition that
the plans adopted by the Company in regard to said stock options, awards and PUP
grants do not prohibit such extensions and on the further condition that the
Company’s Board of Directors approves said extensions.
     The Company values your contributions and hopes that you will accept the
offers contained in this letter agreement.
     This offer is available for your consideration through September 3, 2008.
If you wish to accept this offer, please sign the enclosed copy of this letter
in the space indicated and return it to Carrie Houston, First Vice President of
Human Resources, in an envelope marked “Personal and Confidential.”

            Sincerely,

Irwin Financial Corporation
      By:   /s/ Matt Souza                      

I accept the offer contained in this letter agreement, in accordance with the
above-stated terms and conditions:

                 
Signed:
  /s/ Jocelyn Martin Leano       Date:   September 10, 2008
 
 
 
Jocelyn Martin-Leano            

Enclosure: copy of letter

 